Citation Nr: 0934271	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  07-33 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to nonservice-connected burial benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The Veteran served on active duty January 1943 to February 
1946.  The appellant is the Veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran died in November 2006.

2. At the time of his death, the Veteran was not receiving VA 
compensation or pension benefits.

3. There was no claim for compensation or pension pending at 
the time of the Veteran's death.

4. The Veteran was not discharged from service due to a 
disability incurred in or aggravated by service and he had a 
next of kin.

5. The Veteran did not die while in a VA medical center, 
domiciliary, or nursing home, or at a facility under contract 
with VA, or while traveling under proper prior authorization 
and at VA expense to a specified place for the purpose of 
examination, treatment or care.

CONCLUSION OF LAW

The criteria for entitlement to a nonservice-connected burial 
allowance have not been met.  38 U.S.C.A. §§ 2302, 2303, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1600, 3.1605 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).  However, the law, and 
not the evidence, is dispositive in the claim on appeal.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that when the law, and not the underlying facts or 
development of the facts are dispositive in a matter, the 
VCAA can have no effect on the appeal.  Manning v. Principi, 
16 Vet. App. 534, 542 (2002); Smith v. Gober, 14 Vet. App. 
227 (2002) (VCAA has no effect on appeal limited to 
interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001) (VCAA not applicable where law, not factual 
evidence, is dispositive); see also VAOPGCPREC 5-2004.  
Therefore, the Board finds that no further action is 
necessary under the VCAA and that the case is ready for 
appellate review.

The appellant stated that on October 11, 2006, the Veteran 
was treated by his primary care physician, and a neurologist 
for Parkinson's disease.  October 24, 2006, the Veteran was 
admitted to the VA hospital in critical condition and 
released on October 26, 2006 with instructions to return if 
he experienced any further complications.  On November 4, 
2006, the appellant called an ambulance when she found the 
Veteran unresponsive.  A November 4, 2006 pre-hospital 
patient care form indicated that the rescue workers found the 
Veteran alert and oriented, with no complaints of pain or 
difficulty breathing.  The Veteran agreed to be checked by a 
doctor but the VA hospital was closed.  The appellant and 
Veteran then agreed to be seen at Lewis-Gale Hospital 
instead, as some of the Veteran's heath records were also at 
that hospital.  The Veteran's death certificate reflects that 
he died of pneumonia and coronary artery disease on November 
[redacted], 2006 while hospitalized at that facility.

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a Veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  Where, as here, the 
Veteran's death is not service-connected, entitlement is 
based upon the following conditions:

(1) At the time of death, the Veteran was in receipt of 
pension or compensation (or but for the receipt of military 
retirement pay would have been in receipt of compensation); 
or

(2) The Veteran has an original or reopened claim for either 
benefit pending at the time of the Veteran's death, and

(i) In the case of an original claim there is sufficient 
evidence of record to have supported an award of compensation 
or pension effective prior to the date of the Veteran's 
death, or

(ii) In the case of a reopened claim, there is sufficient 
prima facie evidence of record on the date of the Veteran's 
death to indicate that the deceased would have been entitled 
to compensation or pension prior to the date of death; or

(3) The deceased was a Veteran of any war or was discharged 
or released from active military, naval, or air service for a 
disability incurred or aggravated in line of duty, and the 
body of the deceased is being held by a State (or a political 
subdivision of a State) and the Secretary determines,

(i) That there is no next of kin or other person claiming the 
body of the deceased Veteran, and

(ii) That there are not available sufficient resources in the 
Veteran's estate to cover burial and funeral expenses; and

(4) The applicable further provisions of this section and §§ 
3.1601 through 3.1610.  (Review of these provisions shows 
they are not pertinent to this claim.)

38 C.F.R. § 3.1600(b); see 38 U.S.C.A. § 2302(a).

If a person dies from non-service-connected causes while 
properly hospitalized by VA, there is payable an allowance 
not to exceed the amount specified in 38 U.S.C.A. §2303(a) 
for the actual cost of the person's funeral and burial, and 
an additional amount for transportation of the body to the 
place of burial.  Hospitalization by the VA may include in a 
non-VA hospital under 38 U.S.C.A. § 1701 et seq.  38 C.F.R. 
§ 3.1600(c).

At the time of the Veteran's death, he was not in receipt of 
pension or compensation nor did he have an original or 
reopened claim for pension or compensation pending.  The 
Veteran was also not discharged or released from active 
service for a disability incurred or aggravated in the line 
of duty and he had a next of kin.  Accordingly, burial 
benefits are not warranted under 38 C.F.R. § 3.1600(b).  In 
addition, the Veteran did not die while "en route" to a 
destination.  Accordingly, burial benefits are not warranted 
under 38 C.F.R. § 3.1605.  38 C.F.R. § 3.1605(a), (e).

As noted above, burial benefits are also available for a 
person who dies from nonservice-connected causes while 
properly hospitalized by VA in a VA facility (as described in 
38 U.S.C.A. § 1701(3)) or in a non-VA facility (as described 
in 38 U.S.C.A. § 1701(4)) for hospital care under the 
authority of 38 U.S.C.A. § 1703.  38 C.F.R. § 3.1600(c); see 
38 U.S.C.A. §§ 1701, 1703 (West 2002).  In this case, the 
Veteran died in a private medical facility, not a VA 
facility.  As such, the only way benefits can be authorized 
is if the non-VA facility in question met the authorizing 
criteria of 38 U.S.C.A. § 1703.

For burial allowance purposes, the term "hospitalized by VA" 
means authorized admission to a VA facility for hospital, 
nursing home, or domiciliary care; authorized admission 
(transfer) to a non-VA facility for hospital care under the 
authority of 38 U.S.C.A. § 1703 (pertaining to non-VA 
facilities which have contracted with VA to furnish hospital 
care or medical services); authorized admission (transfer) to 
a nursing home for nursing home care at the expense of the 
United States; or authorized admission (transfer) to a State 
nursing home for nursing home care with respect to which 
payment is authorized under law.  38 U.S.C.A. § 2303(a)(2); 
38 C.F.R. § 3.1600(c).  The term "VA facility" means 
facilities over which VA has direct jurisdiction; government 
facilities for which VA contracts; and public or private 
facilities at which VA provides recreational activities for 
patients.  38 U.S.C.A. § 1701(3).

In this respect, the evidence of record does not show, and 
the appellant does not contend, that at the time of the 
Veteran's death he was admitted to a VA facility for 
hospital, nursing home or domiciliary care.  See 38 U.S.C.A. 
§§ 1710, 1711 (West 2002).  Furthermore, the private medical 
facility that the Veteran was admitted to was not under 
contract with VA.  See 38 U.S.C.A. § 1703.  Thus, question 
becomes whether the Veteran's admission at a non-VA hospital 
constituted an "authorized admission" to a non-VA facility 
for the purposes of 38 C.F.R. § 3.1600(c).

In this case, the appellant did attempt to have the Veteran 
brought to the Salem VAMC, but was informed that the 
emergency room was closed.  The appellant was given the 
option to have the Veteran taken to a private facility.  She 
and the Veteran decided to go to Lewis-Gale Medical Center, 
as the hospital did have some of the Veteran's medical 
records on file.  He died at that facility.

The United States Court of Appeals for Veterans Claims has 
determined that a physician's direction diverting care to 
another facility even though VA care has been requested does 
not constitute "authorization" as defined in 38 U.S.C.A. §§ 
1703 or 1710 for VA payment or reimbursement of private 
medical expenses.  Malone v. Gober, 10 Vet. App. 539, 542 
(1997).  Thus, because the Salem VAMC's emergency room was 
closed on the day in question, requiring the Veteran to seek 
treatment at a private facility direction does not constitute 
"authorization" for the purposed of 38 U.S.C.A. § 1703.

The Board notes however, that the Veteran did request to be 
taken to a VA medical center, but was informed that the 
emergency room was closed.  Thus, that appellant argues that 
because the VA hospital was closed, and the Veteran was 
essentially forced to seek treatment elsewhere.  Therefore, 
the appellant basically argues that the VA was not capable of 
furnishing medical services required by the Veteran on the 
day of his medical emergency.  

Pursuant to 38 U.S.C.A. § 1703(a), "When [VA] facilities are 
not capable of furnishing . . . the care or services 
required, the Secretary, as authorized in [38 U.S.C.A. § 1710 
or 1712], may contract with non-Department facilities in 
order to furnish" certain care, including: "[h]ospital care 
or medical services for the treatment of medical emergencies 
which pose a serious threat to the life or health of a 
Veteran receiving medical services in a Department facility . 
. . until such time following the furnishing of care in the 
non-Department facility as the Veteran can be safely 
transferred to a Department facility."  38 U.S.C.A. § 
1703(a)(3); 38 C.F.R. § 17.52.

The admission of any patient to a private or public hospital 
at Department of Veterans Affairs' expense will only be 
authorized if a Department of Veterans Affairs medical center 
or other Federal facility to which the patient would 
otherwise be eligible for admission is not feasibly 
available.  A Department of Veterans Affairs facility may be 
considered as not feasibly available when the urgency of the 
applicant's medical condition, the relative distance of the 
travel involved, or the nature of the treatment required 
makes it necessary or economically advisable to use public or 
private facilities.  In those instances where care in public 
or private hospitals at Department of Veterans Affairs 
expense is authorized because a Department of Veterans 
Affairs or other Federal facility was not feasibly 
available...the authorization will be continued after admission 
only for the period of time r3equired to stabilize or improve 
the patient's condition to the extent that further care is no 
longer required to satisfy the purpose for which it was 
initiated.  38 C.F.R. § 17.53

That admission of a Veteran to a non-Department of Veterans 
Affairs hospital at the Department of Veteran's Affairs' 
expense must be authorized in advance.  In the case of an 
emergency which existed at the time of admission, an 
authorization may be deemed a prior authorization if an 
application, whether formal or informal, by telephone...made by 
the Veteran or by others in his or her behalf is dispatched 
to the Department of Veterans Affairs ... (1) within 72 hours 
after the hours of admission, including in the computation of 
time, Saturday, Sunday and holidays, or (2) ... if facilities 
for dispatch of application as described in this section are 
not available within the 72 hour period, provided that the 
application was filed within 72 hours after the facilities 
became available.  38 C.F.R. § 17.54

The Board notes that the Veteran was transported by emergency 
services to a private hospital because medical services were 
not feasibly available at the Salem VAMC.  However, there is 
no evidence showing that authorization was obtained for the 
Veteran to remain at Lewis-Gale Medical Center after there 
Veteran was stabilized.  Further there is no evidence that 
authorization was sought at any time within 72 hours of 
admission to the private facility.  Thus, Veteran's admission 
at a non-VA hospital constituted an "authorized admission" 
to a non-VA facility for VA purposes.

The evidence of record does not satisfy the threshold legal 
eligibility requirements for the burial benefits sought in 
this appeal.  As the disposition of this claim is based on 
the law, and not on the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to nonservice-connected burial benefits is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


